[hum-20181231x10kxex10ii001.jpg]
Exhibit 10(ii) HUMANA INC. STOCK OPTION AGREEMENT AND AGREEMENT NOT TO COMPETE
OR SOLICIT UNDER THE 2011 STOCK INCENTIVE PLAN THIS AGREEMENT (“Agreement”) made
as of <award_date> (the “Date of Grant”) by and between HUMANA INC., a
corporation duly organized and existing under the laws of the State of Delaware
(hereinafter referred to as the "Company"), and <first_name> <middle_name>
<last_name>, an employee of the Company (hereinafter referred to as "Optionee").
WITNESSETH WHEREAS, the Humana Inc. 2011 Stock Incentive Plan (the "Plan"), was
approved by the Company’s Board of Directors and stockholders; and WHEREAS, the
Company desires to grant to Optionee an option to purchase shares of common
stock of the Company in accordance with the Plan; NOW, THEREFORE, in
consideration of the premises and mutual covenants hereinafter set forth, and
other good and valuable consideration, the Company and Optionee agree as
follows: I. OPTION GRANT A. Grant of Option. The Company hereby grants to
Optionee, as a matter of separate inducement and agreement and not in lieu of
salary or other compensation for services, a Non-Qualified Stock Option to
purchase <shares_awarded> shares of the $.16-2/3 par value common stock of the
Company ("Common Stock") at the purchase price of <award_price> per share (the
"Option") exercisable on the terms and conditions set forth herein. B. Term. The
term of the Option shall commence upon the Date of Grant, and shall expire on
<expire_Date> (the “Expiration Date”). C. Vesting of Option. Except as otherwise
set forth herein, the Option shall be exercisable by Optionee or his/her
personal representative on and after the first anniversary of the Date of Grant
in cumulative annual installments of one-third of the number of Shares covered
hereby (each such date, a “Vesting Date” and the period between each Vesting
Date or between the Date of Grant and a Vesting Date, as applicable, a “Vesting
Period”), subject to Optionee’s continued employment with the Company through
each Vesting Date, except as set forth in Section D below. D. Effect of
Termination of Employment on Option. If the employment of Optionee is terminated
for any reason, the Option shall vest and remain exercisable as follows: 1. If
the employment of Optionee is terminated by the Company for Cause, all the
rights of Optionee under this Agreement, whether or not exercisable, shall
terminate immediately. 2. In the event of Optionee’s Retirement, (i) to the
extent that this Option (or portion hereof) is exercisable as of the date of
such Retirement, this Option (or portion hereof) shall be exercisable NQ – NCNS
- RE



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii002.jpg]
at any time within two (2) years after the date of Retirement, but in no event
beyond the Expiration Date, and only to the extent the Option (or portion
hereof) was exercisable at the date of Retirement, and (ii) to the extent that
this Option (or portion hereof) is not exercisable as of the date of such
Retirement, a prorated portion of the Option that would have vested on the next
scheduled Vesting Date shall vest and become exercisable upon the next scheduled
Vesting Date, with the proration to be determined by calculating the product of
(A) the quotient of (x) the number of completed months Optionee has been
employed since the Date of Grant or the most recent Vesting Date, as applicable,
divided by (y) the number of months in the current Vesting Period, multiplied by
(B) the total number of Options that were scheduled to vest and become
exercisable on the next scheduled Vesting Date. For purposes of the foregoing
calculation, a month is complete on the day in the following month that
corresponds to the Date of Grant. The portion of the Option that vests pursuant
to clause (ii) of this Section I.D.2 shall be exercisable at any time within two
(2) years following the date of Optionee’s Retirement, but in no event beyond
the Expiration Date. Any portion of the Option that is not exercisable on the
date of Optionee’s Retirement and could not become exercisable after taking into
account the provisions of this Section I.D.2. shall be immediately forfeited
upon Optionee’s Retirement. Any portion of the Option that is not exercisable on
the date of Optionee’s Retirement and could not become exercisable after taking
into account the provisions of this Section I.D.2. shall be immediately
forfeited upon Optionee’s Retirement. 3. In the event of termination due to
death or Disability of Optionee while in the employ of the Company, this Option
shall become fully vested and exercisable of the termination due to death or
Disability of Optionee and shall remain exercisable by Optionee or the person or
the persons to whom those rights pass by will or by the laws of descent and
distribution or, if appropriate, by the legal representative of Optionee or the
estate of Optionee at any time within two (2) years after the date of such death
or the date of determination of Disability, regardless of the Expiration Date.
4. In the event that Optionee’s employment with the Company terminates due to a
Divestiture of the business to which Optionee provides services, (i) to the
extent that this Option (or portion hereof) is exercisable as of the date of
such termination of employment, this Option (or portion hereof) shall be
exercisable until the date that is ninety (90) days following the last date on
which any portion of the Option is scheduled to vest, but in no event beyond the
Expiration Date, and only to the extent the Option (or portion hereof) was
exercisable at the date of such termination of employment, and (ii) to the
extent that this Option (or portion hereof) is not exercisable as of the date of
such termination of employment, [and (A) the Company maintains a strategic
interest in the divested business, as determined by the Committee in its sole
discretion,]1 the unvested portion of the Option shall continue to vest and
become exercisable upon the regular Vesting Dates through the date that the
Option would become fully vested; provided that[, in the event the Company
maintains a strategic interest in the divested business, as determined by the
Committee in its sole discretion,]2 the Optionee must remain employed by the
divested business on each of the 1 NTD: Applicable only for annual award. Remove
for new hire. 2 NTD: Applicable only for new hire. Remove for annual award. 2



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii003.jpg]
applicable Vesting Dates. For the avoidance of doubt, if the Optionee’s
employment with the aforementioned divested business terminates prior to a
Vesting Date, the Optionee’s unvested Option will no longer vest pursuant to
this Section I.D.4 and will be forfeited upon such termination; [or (B) the
Company does not maintain a strategic interest in the divested business, as
determined by the Committee in its sole discretion, the unvested portion of the
Option shall continue to vest and become exercisable upon the regular Vesting
Dates that would occur during the twelve (12) month period immediately following
the termination of Optionee’s employment as if Optionee continued to be employed
by the Company during such period,]3 and the portion of the Option that vests
pursuant to this clause (ii) shall be exercisable for ninety (90) days following
the last date on which any portion of the Option vests, but in no event beyond
the Expiration Date. Any portion of the Option that is not exercisable on the
date of Optionee’s termination of employment and could not become exercisable
after taking into account the provisions of this Section I.D.4. shall be
immediately forfeited upon Optionee’s termination of employment. 5. In the event
that Optionee’s employment with the Company terminates due to a Workforce
Reduction or a Position Elimination, (i) to the extent that this Option (or
portion hereof) is exercisable as of the date of such termination of employment,
this Option (or portion hereof) shall be exercisable until the date that is
ninety (90) days following the last date on which any portion of the Option is
scheduled to vest, but in no event beyond the Expiration Date, and only to the
extent the Option (or portion hereof) was exercisable in accordance with this
Section I.D.6, and (ii) to the extent that this Option (or portion hereof) is
not exercisable as of the date of such termination of employment, the unvested
portion of the Option shall continue to vest and become exercisable upon the
regular Vesting Dates that would occur [during the twelve (12) month period
immediately following the termination of Optionee’s employment]4 as if Optionee
continued to be employed by the Company, and the portion of the Option that
vests pursuant to this clause (ii) shall be exercisable for ninety (90) days
following the last date on which any portion of the Option vests, but in no
event beyond the Expiration Date. Any portion of the Option that is not
exercisable on the date of Optionee’s termination of employment and could not
become exercisable after taking into account the provisions of this Section
I.D.5. shall be immediately forfeited upon Optionee’s termination of employment.
6. In the event that Optionee’s employment with the Company terminates due to a
transfer to a Strategic Joint Venture, (i) to the extent that this Option (or
portion hereof) is exercisable as of the date of such termination of employment,
this Option (or portion hereof) shall be exercisable until the date that is
ninety (90) days following the last date on which any portion of the Option is
scheduled to vest, but in no event beyond the Expiration Date, and only to the
extent the Option (or portion hereof) was exercisable at the date of such
termination of employment, and (ii) to the extent that this Option (or portion
hereof) is not exercisable as of the date of such termination of employment, the
unvested portion of the Option shall continue to vest and become exercisable
upon the regular Vesting Dates through the date that 3 NTD: Applicable for
annual awards. Remove for new hires. 4 NTD: Applicable for annual awards. Remove
for new hires. 3



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii004.jpg]
the Option would become fully vested as if Optionee continued to be employed
through such Vesting Date, and the portion of the Option that vests pursuant to
this clause (ii) shall be exercisable for ninety (90) days following the last
date on which any portion of the Option vests, but in no event beyond the
Expiration Date. Any portion of the Option that is not exercisable on the date
of Optionee’s termination of employment and could not become exercisable after
taking into account the provisions of this Section I.D.6. shall be immediately
forfeited upon Optionee’s termination of employment. 7. In the event of a Change
in Control Termination, this Option (or any option or other award for which this
Option is substituted or into which this Option is converted into in connection
with the Change in Control) shall become fully vested and immediately
exercisable in its entirety, and this Option (or any substitute or converted
award) shall remain exercisable at any time within two (2) years after the date
of termination of Optionee’s employment, but in no event beyond the Expiration
Date. 8. If the employment of Optionee terminates for any reason other than for
Cause, Retirement, death or Disability, Position Elimination, Workforce
Reduction, Divestiture, due to a transfer to a Strategic Joint Venture or as a
result of a Change in Control Termination, unless otherwise specified herein,
all the rights of Optionee under this Agreement then exercisable shall remain
exercisable at any time within ninety (90) days after the later of the date of
such termination and the last date that the Option vests pursuant to the terms
of this Agreement, but in no event beyond the Expiration Date. Any portion of
the Option that is not exercisable on the date of the Optionee’s termination of
employment and could not become exercisable after taking into account the
provision of Section I.D. shall be immediately forfeited upon Optionee’s
termination of employment. E. Exercise of Option. 1. The Option shall be
exercisable only by written notice to the Secretary of the Company at the
Company's principal executive offices, or through the online procedure to such
broker- dealer as designated by the Company, Optionee or his/her legal
representative as herein provided. Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed, or
authorized electronically, by Optionee or his/her legal representative, as
applicable. 2. The purchase price shall be paid as follows: a) In full in cash
upon the exercise of the Option; b) By tendering to the Company Shares owned by
Optionee prior to the date of exercise and having an aggregate Fair Market Value
equal to the cash exercise price applicable to the Option; c) A combination of
I.E.(2)(a) and I.E.(2)(b) above; or (d) Through the cashless exercise provisions
of the designated broker-dealer as described in the procedures communicated to
Optionee by the Company. 3. Federal, state and local income and employment taxes
and other amounts as may be required by law to be collected by the Company
(“Withholding Taxes”) in connection with the exercise of the Option shall be
paid pursuant to the Plan by Optionee prior to the delivery of any Common Stock
under this Agreement. The Company shall, at Optionee’s election, withhold
delivery of a number of Shares 4



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii005.jpg]
with a Fair Market Value as of the exercise date equal to the Withholding Taxes
in satisfaction of Optionee’s obligations hereunder. II. AGREEMENT NOT TO
COMPETE AND AGREEMENT NOT TO SOLICIT. Optionee agrees and understands that the
Company’s business is a profit-generating business operating in a highly
competitive business environment and that the Company has a legitimate business
interest in, among other things, its confidential information and trade secrets
(including as protected in other agreements and policies between the Company and
Optionee) that it is providing Optionee, and in the significant time, money,
training, team building and other efforts it expends to develop Optionee’s
skills to assist in performing Optionee’s duties for the Company, including with
respect to establishing, developing and maintaining the goodwill and business
relationships with Protected Relationships (defined below) and employees, each
of which Optionee agrees are valuable assets of the Company to which it has
devoted substantial resources. Optionee acknowledges that the grant Optionee is
receiving under the Plan is a meaningful way that the Company entrusts Optionee
with its goodwill and aligns Optionee with the Company objective of increasing
the value of the Company’s business. Accordingly, Optionee acknowledges the
importance of protecting the value of the Company’s business through, among
other things, covenants to restrict Optionee from engaging in activities that
would adversely affect the value of the Company and its goodwill. A. Agreement
Not to Compete. Optionee agrees that during the Restricted Period (defined
below) and within the Restricted Geographic Area (defined below), Optionee will
not, directly or indirectly, perform the same or similar responsibilities
Optionee performed for the Company in connection with a Competitive Product or
Service (defined below). Notwithstanding the foregoing, Optionee may accept
employment with a Competitor (defined below) whose business is diversified,
provided that: (1) Optionee will not be engaged in working on or providing
Competitive Products or Services, or otherwise use or disclose the Company’s
confidential information or trade secrets; and (2) the Company receives written
assurances from the Competitor and Optionee that are satisfactory to the Company
that Optionee will not work on or provide Competitive Products or Services, or
otherwise use or disclose confidential information or trade secrets. In
addition, nothing in this Agreement is intended to prevent Optionee from
investing Optionee’s funds in securities of a person engaged in a business that
is directly competitive with the Company if the securities of such a person are
listed for trading on a registered securities exchange or actively traded in an
over-the-counter market and Optionee’s holdings represent less than one percent
(1%) of the total number of outstanding shares or principal amount of the
securities of such a person. B. Agreement Not to Solicit Protected
Relationships. During the Restricted Period and in connection with a Competitive
Product or Service, Optionee shall not, individually or jointly with others,
directly or indirectly: (1) solicit or attempt to solicit any Protected
Relationships (defined below); or (2) induce or encourage any Protected
Relationships to terminate a relationship with the Company or to otherwise cease
to accept services or products from the Company. C. Agreement Not to Solicit
Employees. During the Restricted Period, Optionee shall not, individually or
jointly with others, directly or indirectly: (1) or by assisting others,
solicit, recruit, hire, or 5



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii006.jpg]
encourage (or attempt to solicit, recruit, hire or encourage), any Company
employees or former employees with whom Optionee worked, had business contact,
or about whom Optionee gained non-public or confidential information (“Employees
or Former Employees”); (2) contact or communicate with Employees or Former
Employees for the purpose of inducing, assisting, encouraging and/or
facilitating them to terminate their employment with the Company or find
employment or work with another person or entity; (3) provide or pass along to
any person or entity the name, contact and/or background information about any
Employees or Former Employees or provide references or any other information
about them; (4) provide or pass along to Employees or Former Employees any
information regarding potential jobs or entities or persons to work for,
including but not limited to job openings, job postings, or the names or contact
information of individuals or companies hiring people or accepting job
applications; and/or (5) offer employment or work to any Employees or Former
Employees. For purposes of this covenant, “Former Employees” shall refer to
employees who are not employed by the Company at the time of the attempted
recruiting or hiring, but were employed by, or working for the Company in the
three (3) months prior to the time of the attempted recruiting or hiring and/or
interference. D. Effect of Termination of Employment other than a Change in
Control Termination on Agreements Not to Compete and Not to Solicit. 1. In the
event Optionee voluntarily resigns or is discharged by the Company with Cause at
any time prior to the vesting of the Option, the prohibitions on Optionee set
forth in Sections II.A, II.B and II.C shall remain in full force and effect. 2.
In the event Optionee is discharged by the Company other than with Cause,
including in connection with a Workforce Reduction or Position Elimination, or
certain divestiture related terminations, prior to the vesting of the Option,
the prohibitions set forth in Section II.A shall remain in full force and effect
during the period of time following Optionee’s termination equal to the lesser
of (x) the Restricted Period or (y) the period of time during which Optionee is
deemed to be entitled to severance measured by the sum of (i) the number of
weeks Optionee is entitled to severance under the Company’s applicable severance
policy, plus (ii) a number of weeks equal to (A) the value of the acceleration
or continuation of the vesting of any Options as a result of Optionee’s
termination under this Agreement or the Plan that would otherwise have been
forfeited, with such value measured by multiplying the number of Shares
underlying the Options that vested as a result of the termination of employment
by the difference of the per Share Fair Market Value on the Last Day minus the
applicable per Share exercise price, divided by (B) Optionee’s then-current
weekly base salary, plus (iii) any additional period that the Company determines
to provide severance to Optionee, in its discretion. 3. In the event Optionee is
discharged by Company other than with Cause prior to vesting herein of the
Option, the prohibitions set forth in Sections II.B and II.C above shall remain
in full force and effect. 4. After the vesting of the Option, the prohibitions
on Optionee set forth herein shall remain in full force and effect, except as
otherwise provided in Section II.E. 6



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii007.jpg]
E. Effect of a Change in Control Termination on Agreements Not to Compete and
Not to Solicit. 1. Notwithstanding anything set forth in Section II.D., in the
event of a Change in Control Termination, the prohibitions on Optionee set forth
in Section II.A shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Optionee's employment termination
date with the Company or its successor, to Optionee the Non-Compete Payment.
Notwithstanding any previous agreement between Optionee and the Company relating
to the prohibitions set forth in Section II.A, the “Non-Compete Payment” shall
be an amount at least equal to Optionee’s then current annual base salary. Such
amount shall be in addition to any other amounts paid or payable to Optionee
with respect to other severance plans or policies maintained by the Company. For
the avoidance of doubt, the provisions of this Section II.E shall supersede any
agreement between Optionee and the Company relating to the prohibitions on
Optionee set forth in Section II.A, with the exception of any similar agreement
contained in (i) any employment agreement between Optionee and the Company, (ii)
any agreement between Optionee and the Company not related to the employment of
Optionee by the Company, (iii) any severance plan or policy of the Company and
(iv) any change in control severance plan or policy of the Company. 2. In the
event of a Change in Control Termination, the prohibitions on Optionee set forth
in Sections II.B. and II C. shall remain in full force and effect. F. Governing
Law. Notwithstanding any other provision herein to the contrary, the provisions
of this Section II of the Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Kentucky without regard to its
conflicts or choice of laws rules or principles that might otherwise refer
construction or interpretation of this Section II to the substantive law of
another jurisdiction. G. Injunctive Relief; Invalidity of Any Provision.
Optionee acknowledges that (1) his or her services to the Company are of a
special, unique and extraordinary character, (2) his or her position with the
Company will place him or her in a position of confidence and trust with respect
to the operations of the Company, (3) he or she will benefit from continued
employment with the Company, (4) the nature and periods of restrictions imposed
by the covenants contained in this Section II are fair, reasonable and necessary
to protect the Company, (5) the Company would sustain immediate and irreparable
loss and damage if Optionee were to breach any of such covenants, and (6) the
Company’s remedy at law for such a breach will be inadequate. Accordingly,
Optionee agrees and consents that the Company, in addition to the recovery of
damages and all other remedies available to it, at law or in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Optionee of any covenant contained in
Section II hereof. If any provision of this Section II is determined by a court
of competent jurisdiction to be invalid in whole or in part, it shall be deemed
to have been amended, whether as to time, area covered or otherwise, as and to
the extent required for its validity under applicable law, and as so amended,
shall be enforceable. The parties further agree to execute all documents
necessary to evidence such amendment. 7



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii008.jpg]
III. MISCELLANEOUS PROVISIONS A. Binding Effect & Adjustment. This Agreement
shall be binding and conclusive upon each successor and assign of the Company.
Optionee’s obligations hereunder shall not be assignable to any other person or
entity. It is the intent of the parties to this Agreement that the benefits of
any appreciation of the underlying Common Stock during the term of the Award
shall be preserved in any event, including but not limited to a
recapitalization, merger, consolidation, reorganization, stock dividend, stock
split, reverse stock split, spin-off or similar transaction, or other change in
corporate structure affecting the Shares, as more fully described in Sections
4.6 and 11 of the Plan. All obligations imposed upon Optionee and all rights
granted to Optionee and to the Company shall be binding upon Optionee's heirs
and legal representatives. B. Amendment. This Agreement may only be amended by a
writing executed by each of the parties hereto. C. Governing Law. Except as to
matters of federal law and the provisions of Section II hereof, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware without regard to its conflict of laws rules. This Agreement shall also
be governed by, and construed in accordance with, the terms of the Plan. D.
Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the Commonwealth of
Kentucky, County of Jefferson, or, if it has or can acquire jurisdiction, in the
United States District Court for the Western District of Kentucky, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world. E. No
Employment Agreement. Nothing herein confers on Optionee any rights with respect
to the continuance of employment or other service with the Company, nor will it
interfere with any right the Company would otherwise have to terminate or modify
the terms of Optionee's employment or other service at any time. F.
Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Agreement shall remain in full force and effect. G.
Assignment. The Option granted under this Agreement to Optionee may not be
assigned, transferred, pledged, alienated or hypothecated in any manner during
Optionee's lifetime, but shall be solely and exclusively the right of Optionee
to exercise during his/her lifetime. Should Optionee attempt to assign,
transfer, pledge, alienate or hypothecate the Option or any rights hereunder in
any manner whatsoever, 8



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii009.jpg]
such action shall constitute a breach of the covenants hereunder and the Company
may terminate the Option as to any then unexercised shares. H. Defined Terms. 1.
Any term used herein and not otherwise defined herein shall have the same
meaning as in the Plan. Any conflict between this Agreement and the Plan will be
resolved in favor of the Plan. Any disputes or questions of right or obligation
which shall result from or relate to any interpretation of this Agreement shall
be determined by the Committee. Any such determination shall be binding and
conclusive upon Optionee and any person or persons claiming through Optionee as
to any rights hereunder. 2. For the purposes of this Agreement, the following
terms shall have the following meaning: (i) “Change in Control Termination”
means, in the event the Option is assumed, converted, continued or substituted
in connection with a Change in Control, if the employment of Optionee is
terminated within two (2) years following the Change in Control (i) by the
Company or its acquirer or successor for any reason other than Cause or (ii) by
Optionee with Good Reason. (ii) “Competitive Product or Service” means any
product, process, system or service (in existence or under development) of any
person or organization other than the Company that is the same as, similar to,
or competes with, a product, process, system or service (in existence or under
development) upon which Optionee worked or for which Optionee had
responsibilities at the Company during the twenty-four (24) months prior to the
Last Day (as defined below). (iii) “Competitor” means Optionee or any other
person or organization engaged in, or about to become engaged in, research or
development, production, marketing, leasing, selling, or servicing of a
Competitive Product or Service. (iv) “Divestiture” means the sale or other
transfer of equity securities of a Subsidiary to a person or entity other than
the Company or an affiliate of the Company, or if a Subsidiary leases, exchanges
or transfers all or any portion of its assets to such a person or entity, then
the Committee may specify that such transaction or event constitutes a
“Divestiture”. (v) “Good Reason” shall mean, unless otherwise defined in a
written employment agreement in effect between the Company or any of its
Subsidiaries and Optionee, the relocation of Optionee’s office at which Optionee
is to perform his or her duties to a location more than thirty (30) miles from
the location at which Optionee performed his or her duties prior to a Change in
Control. (vi) “Last Day” means Optionee’s last day of employment with the
Company regardless of the reason for Optionee’s separation. (vii) “Position
Elimination” means the elimination of Optionee’s position. (viii) “Protected
Relationship” means policyholders, agents, brokers, dealers, distributers,
sources of supply or customers with whom, within twenty-four (24) months prior
to the Last 9



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii010.jpg]
Day, Optionee, directly or indirectly (e.g., through employees whom Optionee
supervised) had material business contact and/or about whom Optionee obtained
confidential information and trade secrets. (ix) “Restricted Geographic Area”
means the territory (i.e.: (i) state(s), (ii) county(ies), or (iii) city(ies))
in which, during the twenty-four (24) months prior to the Last Day, Optionee
provided material services on behalf of the Company (or in which Optionee
supervised directly, indirectly, in whole or in part, the servicing activities).
(x) “Restricted Period” means the period of Optionee’s employment with the
Company and a period of twelve (12) months after the Last Day. Optionee
recognizes that the durational term is reasonably and narrowly tailored to the
Company’s legitimate business interest and need for protection with each
position. (xi) “Strategic Joint Venture” means a business arrangement entered
into by the Company with one or more other parties to own and operate an entity
in which the Company continues to have a strategic interest. (xii) “Workforce
Reduction” means a reduction in force, as determined by the Company in
accordance with its standard coding procedures. I. Execution. If Optionee shall
fail to execute this Agreement, either manually with a paper document, or
through the online grant agreement procedure with the Company’s designated
broker–dealer, and, if manually executed, return the executed original to the
Secretary of the Company, the Award shall be null and void. The choice of form
will be at the Company’s discretion. 10



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ii011.jpg]
IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
each as of the day first above written. "Company" ATTEST: HUMANA INC. BY: BY:
JOSEPH C. VENTURA BRUCE D. BROUSSARD Chief Legal Officer & Corporate Secretary
President & Chief Executive Officer “Optionee” <first_name> <middle_name>
<last_name> 11



--------------------------------------------------------------------------------



 